Citation Nr: 1721995	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  11-06 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1976 to February 1977 and from February 1978 through October 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.

This matter was previously remanded in August 2014 and November 2016 for further development.

On his August 2009 notice of disagreement, the Veteran raised the issues of entitlement to service connection for headaches and night sweats.  As these        claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ),     the Board does not have jurisdiction over them, and they are referred to the AOJ     for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.

The evidence of record suggests there are outstanding VA treatment records that may be relevant to the Veteran's claim.  In a January 2017 independent medical opinion obtained from a physician with the Appeals Resource Center, the examiner referenced an April 8, 2010 Tuskegee/Central Alabama VAMC dermatology consultation in which the Veteran complained of an "itchy" rash which has bothered him for the past 32 years.  However, upon review, the referenced         April 2010 dermatology consultation is not associated with the medical records       on file as treatment records from that facility between July 2008 and May 2011     are not contained in the claims file.  As such records are potentially relevant to the Veteran's claim, remand is warranted so that they may be obtained.  Updated VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records from the Central Alabama VAMC dated from July 2008 to May 2011.  Updated VA treatment records dating since January 2017 should also be obtained.  If any requested records are unavailable, the Veteran and his representative should be notified of such and the claims file should be annotated to reflect such.

2. After the above and any additional development       deemed necessary has been completed, the AOJ should readjudicate the issue remaining on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to       respond thereto.  The case should then be returned to       the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all     claims that are remanded by the Board or by the United States Court of Appeals    
for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




